DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 02/24/2022, in response to the rejection of claims 1-12 from the non-final office action (11/24/2021), by amending claims 1, 4-7, and 10-12 is entered and will be addressed below.
	The examiner notices Applicants did not cite support for the amendment.
Election/Restriction
Claims 13-20 remains withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to the nonelected invention of Group II drawn to a deposition method.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “apertures 244”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations
The “wherein a bonding layer is provided on a back surface of at least one of the inner portion or outer portion” of claims 1 and 7, as front and back surface direction were not defined, any surface of the gas distribution plate can be considered as “back surface”.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation of “a coefficient of thermal expansion (CTE) between the gas distribution plate and the backing plate is about 2x10-6/°K to about 7x10-6/°K“ Claims 1 and 7, “a coefficient of thermal expansion (CTE) between the gas distribution plate and the backing plate is about 3.1x10-6/°K to about 3.3x10-6/°K” of claims 6 and 12, and “wherein the weight percentage (wt.%) of Ti ranges from about .1% wt.% to about 10% wt.%“ of claims 5 and 10, specifically the unit, do not have support in Applicants’ Specification.

The new examiner notices Applicants’ Specification describes “Si content (volume %) of the ring bodies may be about 20 to about 30 with the remainder being SiC” ([0047], last sentence).

The examiner suggests Applicants to submit affidavit, such as lab notebook predated instant Application showing that weight percentage and CTE unit are being considered, or evidence that weight percentage is the commonly used metric in AlSi alloy.

Note the previous OA has provided evidence of atomic percent different from weight percent of aluminum in Ti-Al and difference between /°F and /°K and suggested consulting 37 CFR § 1.75(d), MPEP § 608.01(o), & MPEP § 2181 for the new matter issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “a backing plate formed from silicon (Si) and silicon carbide (SiC) as a major component” of claims 1 and 7 is not clear for at least three issues. First, it is not clear whether one of the components (Si or SiC) is major component or both Si and SiC have to be major components. Second, it is not clear at what level it is considered as major component? Is it majority of the whole first ring body? (Therefore, 50% or more). Or it is major compare to other minor components? (Therefore, say, 30% or more, as compare to many minor components each at less than 30%). Following the second issue, thirdly, does this portion of limitation may include any other component exceeding or equal to the Si or SiC major component?

This portion of claims 1 and 7 will be examined inclusive all of the above interpretations.

The examiner suggests to use “made from silicon (Si) or silicon carbide (SiC)” consistent with other portions of the claim.


The “such that a coefficient of thermal expansion (CTE) between the gas distribution plate and the backing plate is about 2x10-6/°K to about 7x10-6/°K“ of claims 1 and 7 is not clear. Does this mean the combined the gas distribution plate 138 and the backing plate 139, together, has the claimed CTE? Or is it any one component inclusively between gas distribution plate 138 and the backing plate 139 having the claimed CTE? Can it be be just one of the inner portion or the outer portion of the gas distribution plate having the claimed CTE? If there are multiple layers in between the gas distribution plate 138 and the backing plate 139, does any layer with the claimed CTE read into this limitation?

This portion of claims 1 and 7 will be examined inclusive all of the above interpretations.

The examiner notices Applicants’ Specification describes:
“The bonding layer can be made of aluminum silicon alloy or aluminum, with a percentage of titanium (Ti). The percentage of Ti can range from about .1% to about 10%. A coefficient of thermal expansion (CTE) between the gas distribution plate and the backing plate can be about 2 to about 7” ([0006]).

The examiner suggests Applicants may consider amending this limitation to “a coefficient of thermal expansion (CTE) of the bonding layer is 2x10-6/°K to 7x10-6/°K” (if /°K has support as discussed in 112(a) issue above) (along with better define back surface, the size of the bonding layer relative to the gas distribution plate and/or backing plate).

Dependent claims 2-6 and 8-12 are also rejected under USC 112(a) and USC 112(b) at least due to dependency to rejected claims 1 and 7, respectively.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 20080242085, hereafter ‘085). (US 7169465, hereafter ‘465, is evidenced that Si having CTE of 2.7x10-6/°K, US 4226914, hereafter ‘914, is evidenced that SiC having CTE of 4.4x10-6/°K).
‘085 teaches all limitations of:
Claim 1: Showerhead Electrodes And Showerhead Electrode Assemblies Having Low-particle Performance For Semiconductor Material Processing Apparatuses (title, the claimed “A showerhead assembly, comprising”):
 the showerhead electrode 24 includes a top electrode 40 attached to a bottom electrode 42 (Fig. 1, [0010]), The top electrode 40 and bottom electrode 42 can be composed of any suitable semiconductor material, such as single crystal silicon, polycrystalline silicon, SiC, SiN and the like ([0014], the bottom electrode 42 is the claimed “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si or polysilicon (poly-Si)”, note the boundary between the inner portion and the outer portion is not defined in the claim and is conceptually constructed portions); 
Preferably, the top electrode 40 and bottom electrode 42 are composed of single crystal silicon and diffusion bonded to each other ([0014], 4th sentence, the claimed “wherein a bonding layer is provided on a back surface of at least one of the inner portion or outer portion”; and the top electrode 40 is the claimed “a backing plate formed from silicon (Si) and silicon carbide (SiC) as a major component thereof” and “wherein the backing plate is bonded to at least one of the back surface of at least one of the inner portion or outer portion of the gas distribution plate”),
’465 is evidence that CTE of Silicon is 2.7x10-6/°K (col. 12, line 7) and ’914 is evidenced that CTE of SiC is 4.4x10-6/°K (col. 9, lines 22-23, either the top electrode 40 or the bottom electrode 42 having the claimed “such that a coefficient of thermal expansion (CTE) between the gas distribution plate and the backing plate is about 2x10-6/°K to about 7x10-6/°K“, see 112(b) rejection above)

Claim 7: FIG. 1 depicts an exemplary embodiment of a capacitively-coupled plasma processing chamber 10 of a plasma processing apparatus for processing semiconductor material substrates … As shown, a showerhead electrode assembly 20 is arranged above a substrate support assembly 22 ([0009], the claimed “A process chamber, comprising: a showerhead assembly, comprising”):
the showerhead electrode 24 includes a top electrode 40 attached to a bottom electrode 42 (Fig. 1, [0010]), The top electrode 40 and bottom electrode 42 can be composed of any suitable semiconductor material, such as single crystal silicon, polycrystalline silicon, SiC, SiN and the like ([0014], the bottom electrode 42 is the claimed “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si or polysilicon (poly-Si)”, note the boundary between the inner portion and the outer portion is not defined in the claim and is conceptually constructed portions); 
Preferably, the top electrode 40 and bottom electrode 42 are composed of single crystal silicon and diffusion bonded to each other ([0014], 4th sentence, the claimed “wherein a bonding layer is provided on a back surface of at least one of the inner portion or outer portion”; and the top electrode 40 is the claimed “a backing plate formed from silicon (Si) and silicon carbide (SiC) as a major component thereof” and “wherein the backing plate is bonded to at least one of the back surface of at least one of the inner portion or outer portion of the gas distribution plate”),
’465 is evidence that CTE of Silicon is 2.7x10-6/°K (col. 12, line 7) and ’914 is evidenced that CTE of SiC is 4.4x10-6/°K (col. 9, lines 22-23, either the top electrode 40 or the bottom electrode 42 having the claimed “such that a coefficient of thermal expansion (CTE) between the gas distribution plate and the backing plate is about 2x10-6/°K to about 7x10-6/°K“, see 112(b) rejection above)
Claims 2 and 8: The top electrode 40 and bottom electrode 42 can be composed of any suitable semiconductor material, such as single crystal silicon, polycrystalline silicon, SiC, SiN and the like ([0014], the claimed “wherein the inner portion and outer portion are a homogeneous unitary body made from single crystal silicon Si”).  
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhindsa (US 20090081878, hereafter ‘878). (‘465 is evidenced that Si having CTE of 2.7x10-6/°K, ‘914 is evidenced that SiC having CTE of 4.4x10-6/°K).
‘878 teaches some limitations of:
Claim 7: The plasma processing chamber 100 includes an exemplary embodiment of a showerhead electrode assembly 110 and a substrate support 112 (in partial view) positioned below the showerhead electrode assembly 110 (Fig. 1, [0014],  2nd sentence, the claimed “A process chamber, comprising: a showerhead assembly, comprising”):
The showerhead electrode assembly 110 comprises a top electrode 114, an optional backing member 116 secured to the top electrode 114 ([0114], 3rd sentence), the top electrode 114 includes an inner electrode member 130 and an outer electrode member 132, or electrode extension, surrounding the inner electrode member 130 … The inner electrode member 130 can be composed of any suitable material, such as single crystal silicon, polycrystalline silicon or silicon carbide ([0018]), The outer electrode member 132 can be a continuous ring (i.e., a one-piece ring), such as a poly-silicon ring. Alternatively, the outer electrode member 132 can include multiple ring segments, e.g., from two to ten segments, arranged to form a ring. The ring segments can be composed, e.g., of single crystal silicon, polycrystalline silicon, or silicon carbide ([0020], the claimed “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si or polysilicon (poly-Si)”, note the boundary between the inner portion and the outer portion is not defined in the claim and is conceptually constructed portions), 
The inner electrode member 130 and outer electrode member 132 are secured to the backing plate 142 and backing ring 144, respectively, by a suitable bonding technique ... For example, the surfaces of the inner electrode member 130, outer electrode member 132, backing plate 142 and backing ring 144 can be bonded using an elastomeric bonding material that forms an elastomeric joint between the attached members ([0023], the claimed “wherein a bonding layer is provided on a back surface of at least one of the inner portion or outer portion” and “wherein the backing plate is bonded to at least one of the back surface of at least one of the inner portion or outer portion of the gas distribution plate”); 
The backing member 116 includes a backing plate 142 secured to the top surface of the inner electrode member 130 and backing ring 144 surrounding the backing plate 142 and secured to the top surface of the outer electrode member 132 ([0022], 2nd sentence), Suitable materials for forming the backing plate 142 include, e.g., aluminum (including aluminum and aluminum alloys, e.g., 6061 Al), graphite and silicon carbide ([0024], the SiC backing plate 116/142 is the claimed “and a backing plate formed from silicon and silicon carbide as a major component thereof”),
’465 is evidence that CTE of Silicon is 2.7x10-6/°K (col. 12, line 7) and ’914 is evidenced that CTE of SiC is 4.4x10-6/°K (col. 9, lines 22-23, either the top electrode 114 or the backing member 116/142 having the claimed “such that a coefficient of thermal expansion (CTE) between the gas distribution plate and the backing plate is about 2x10-6/°K to about 7x10-6/°K“, see 112(b) rejection above)

Claim 1 is rejected for substantially the same reason as claim 7 rejection above.

Claims 2 and 8: the inner electrode member 130 is a unitary body (the claimed “wherein the inner portion and outer portion are a homogeneous unitary body made from single crystal silicon Si”, note the boundary between the inner portion and the outer portion is not defined in the claim and is conceptually constructed portions).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 6, 10, and 12, and alternatively claims 1-2 and 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over ‘085, in view of CARDUCCI et al. (US 20170365443, hereafter ‘443). (‘465 is further evidenced for the CTE of Al-Si).
‘085 does not teach the limitations of:
Claims 4 and 10: wherein the bonding layer is made of an aluminum silicon alloy or aluminum, each with a weight percentage (wt.%) of titanium (Ti).  

‘443 is an analogous art in the field of GAS DISTRIBUTION PLATE ASSEMBLY FOR HIGH POWER PLASMA ETCH PROCESSES (title) The perforated faceplate 125 may be made of silicon (Fig. 1, [0028], 3rd sentence). ‘443 teaches that The gas distribution plate assembly 110 includes a body 142. The body 142 is coupled to the perforated faceplate 125 by a bond layer 144. The bond layer 144 may be an organic adhesive in some embodiments ([0027]), Seals 216, such as O-rings, may be used to prevent leakage of gases at the interface of the base plate 210 and the body 142 (Fig. 2, [0038], last sentence, note O-rings seal is shown in Fig. 1 but not labelled. Note the O-rings are in contact with the bond layer 144), The bond layer 144 according to this embodiment is an aluminum (Al) or an aluminum/silicon alloy (AlSi) material. The bond layer 144 may be a diffusion bond. The bond layer 144 may be provided at about 550 degrees Celsius to about 600 degrees Celsius. The bond layer 144 may have a thickness 905 of about 10 mils (about 0.25 millimeters) ([0053], last two sentences), for the purpose of more precisely control temperature of a gas distribution plate assembly ([0004]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the diffusion bond between the top electrode 40 and bottom electrode 42 of ‘085 with an Al or an AlSi bond layer 144 of ‘443, for the purpose of more precisely control temperature of a gas distribution plate assembly, as taught by ‘443 ([0004]). Note the AlSi or aluminum bond is considered having 0 wt% of Ti.

	In case Applicants argue that “such that a coefficient of thermal expansion (CTE) between the gas distribution plate and the backing plate is about 2x10-6/°K to about 7x10-6/°K“ of claims 1 and 7 has to be the bonding layer, it would have been obvious to have selected the bonding layer matching the CTE of Si or SiC CTE to avoid CTE mismatch between layers. ‘465 is further evidenced for Si-20%Al having CTE of 7x10-6/°K (col. 6, Table I, note lower percent of Al would have CTE below 7x10-6/°K).

In regarding to the limitations of:
Claims 6 and 12: wherein a coefficient of thermal expansion (CTE) between the gas distribution plate and the backing plate is about 3.1x10-6/°K to about 3.3x10-6/°K.  

	Note only some of single crystal silicon CTE data is in the claimed range, the bonding layer can also be optimized to the claimed range as the CTE match is an effect parameter. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claims 4, 6, 10, and 12, and alternatively claims 1-2 and 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over ‘878, in view of ‘443. (‘465 is further evidenced for the CTE of Al-Si).
‘878 does not teach the limitations of:
Claims 4 and 10: wherein the bonding layer is made of an aluminum silicon alloy or aluminum, each with a weight percentage (wt.%) of titanium (Ti).  

‘443 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the bond between the top electrode 114 and backing member 116/142 of ‘878 with an Al or an AlSi bond layer 144 of ‘443, for the purpose of more precisely control temperature of a gas distribution plate assembly, as taught by ‘443 ([0004]). Note the AlSi or aluminum bond is considered having 0 wt% of Ti.

	In case Applicants argue that “such that a coefficient of thermal expansion (CTE) between the gas distribution plate and the backing plate is about 2x10-6/°K to about 7x10-6/°K“ of claims 1 and 7 has to be the bonding layer, it would have been obvious to have selected the bonding layer matching the CTE of Si or SiC CTE to avoid CTE mismatch between layers. ‘465 is further evidenced for Si-20%Al having CTE of 7x10-6/°K (col. 6, Table I, note lower than 20% percent of Al would have CTE below 7x10-6/°K).

In regarding to the limitations of:
Claims 6 and 12: wherein a coefficient of thermal expansion (CTE) between the gas distribution plate and the backing plate is about 3.1x10-6/°K to about 3.3x10-6/°K.  

	Note only some of single crystal silicon CTE data is in the claimed range, the bonding layer can also be optimized to the claimed range as the CTE match is an effect parameter. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘085 and ‘443, as being applied to claims 4 and 10 rejection above, further in view of He et al. (CN 110052974, hereafter ‘974). Alternatively, Claims 4 and 10 are also rejected over ‘085, ‘443, and ‘974.
The combination of ‘085 and ‘443 does not teach the limitations of:
Claims 5 and 11: wherein the weight percentage (wt.%) of Ti ranges from about .1% wt.% to about 10% wt.%.  

‘974 is solving similar problem of Aluminum-silicon Alloy Bonding Agent (title). ‘974 teaches that The invention discloses an aluminum-silicon alloy bonding agent cubic boron nitride grinding wheel and a manufacturing method thereof. The aluminum-silicon alloy bonding agent cubic boron nitride grinding wheel comprises the following components of, by weight, 0-30% of Si, 0.25-6% of Ti, … and the balance Al and inevitable impurities … the introduction of the active Ti element can obviously increase the holding capacity of the cubic boron nitride abrasive grains, so that the wear resistance of the grinding wheel is improved through the aluminum-silicon bonding agent and the active Ti element (abstract).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added 0.25-6% of Ti to the imported AlSi or aluminum bond layer of ‘443 to ‘085, for the purpose of increase the holding capacity, as taught by ‘974 (abstract).

	In case Applicants argue that the “each with a weight percentage (wt.%) of titanium (Ti)” of claims 4 and 10 has to be more than 0%, claims 4 and 10 are alternatively rejected further in view of ‘974.
  Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘878 and ‘443, as being applied to claims 4 and 10 rejection above, further in view of ‘974. Alternatively, Claims 4 and 10 are also rejected over ‘878, ‘443, and ‘974.
The combination of ‘878 and ‘443 does not teach the limitations of:
Claims 5 and 11: wherein the weight percentage (wt.%) of Ti ranges from about .1% wt.% to about 10% wt.%.  

‘974 is solving similar problem as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added 0.25-6% of Ti to the imported AlSi or aluminum bond layer of ‘443 to ‘878, for the purpose of increase the holding capacity, as taught by ‘974 (abstract).

	In case Applicants argue that the “each with a weight percentage (wt.%) of titanium (Ti)” of claims 4 and 10 has to be more than 0%, claims 4 and 10 are alternatively rejected further in view of ‘974.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘085 and ‘443, as being applied to claims 1 and 7 rejection above, in view of Maydan et al. (US 5746875, hereafter ‘875).
‘085 and ‘443 does not teach the limitations of:
Claims 3 and 9: wherein the bonding layer includes at least one concentric ring seated within a corresponding concentric groove on the back surface of at least one of the inner portion or outer portion.  

‘875 is an analogous art in the field Gas Injection Slit Nozzle For A Plasma Process Reactor (title), a showerhead or perforated plate (col. 4, line 59). ‘875 teaches that The first new O-ring 504 is installed in an annular channel formed in the second annular portion 310 of the center member 302 adjacent the ledge 334 of the intermediate member 304 (Fig. 20, col. 17, lines 58-61, various Figures shows the O-ring can be at the top surface or the bottom surface at various plates of the showerhead), for the purpose of more easily accommodate the pressure differential between ambient and the vacuum chamber (col. 7, lines 30-32).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added O-rings in annular channels as shown in various Figures of ‘875 to the top surface of the bottom electrode 42 of ‘085 and to have added the bonding material imported from ‘443 to these O-ring annular channels, for the purpose of more easily accommodate the pressure differential between ambient and the vacuum chamber (col. 7, lines 30-32).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘878 and ‘443, as being applied to claims 1 and 7 rejection above, in view of Maydan et al. (US 5746875, hereafter ‘875).
‘878 and ‘443 does not teach the limitations of:
Claims 3 and 9: wherein the bonding layer includes at least one concentric ring seated within a corresponding concentric groove on the back surface of at least one of the inner portion or outer portion.  

‘875 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added O-rings in annular channels as shown in various Figures of ‘875 to the top surface of the top electrode 114 of ‘878 and to have added the bonding material imported from ‘443 to these O-ring annular channels, for the purpose of more easily accommodate the pressure differential between ambient and the vacuum chamber (col. 7, lines 30-32).
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive nor convincing in light of the new grounds of rejection above.
In regarding to double patenting issue, see the bottom of page 5 to top of page 6, the new examiner maintains the double patenting rejection. Instant Application and 16/786292 or 16/780855 has similar limitations except unclear of CTE units and whether a secondary reference will be obvious between these two cases. 
As all three cases are evolving from respective amendment, ODP analysis is omitted in instant Office Action, partly due to Applicants’ intention not to file terminal disclaimer. ODP issues will be revisited when and if these Applications become in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5925824 is cited for CTE of single crystal Silicon with 3.1 ppm/C (col. 5, lines 62-64). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716